Per curiam.
The Investigative Panel of the State Disciplinary Board brought three separate disciplinary proceedings against Mark S. Gray, charging him in each proceeding with violations of Standards 4, 23, 44, 63, 65 and 68 of Rule 4-102 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia, Ga. Rules of Court Annot. (Michie 1987), p. 1011 et seq. Mr. Gray was served with a formal complaint in each of the disciplinary cases, and a special master was appointed to conduct the proceedings. The respondent failed to file an answer to the complaints, and the Special Master entered a report in each case finding respondent Gray in default and finding each and every allegation contained in the complaints to be admitted. Subsequently, the Review Panel of the State Disciplinary Board considered the record, and found as follows:
In each case, the respondent was retained by a client in the trucking industry to file an application with the Interstate Commerce Commission, and in each case the respondent failed to file any application with the Interstate Commerce Commission. In each case the respondent thereby abandoned or neglected without just cause and to the detriment of his client the legal matter with which he had been entrusted. Moreover, the failure to file an application in each case was tantamount to withdrawing from representing his client. Furthermore, in each of the cases the respondent did not notify his client that he was not going to pursue the legal matter; did not earn the fee given to him by his client; did not promptly refund the unearned portion of his fee; did not incur any filing fees or costs on behalf of his client, although a portion of the funds which his client had given him was for filing fees and costs associated with the application; did not maintain a complete record of his client’s funds for filing fees and *352costs; and did not promptly render an accounting to his client for those funds which were to pay filing fees and costs.
Decided September 9, 1987.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on its findings, the Review Panel recommended to the Supreme Court in each case that Respondent Gray be disbarred from the practice of law in the State of Georgia. The respondent has filed no exceptions to the Review Panel’s reports. Accordingly, we approve and adopt the recommendation of the Panel, and it is therefore ordered that Mark S. Gray be hereby disbarred from the practice of law in the State of Georgia and that his name be stricken from the roll of attorneys.

All the Justices concur.